Title: To George Washington from Daniel Brodhead, 6 September 1781
From: Brodhead, Daniel
To: Washington, George


                  
                     Dear General
                     Fort Pitt Sepr 6th 1781.
                  
                  The Savages have killed & taken three men since my last.
                  Col. Gibson still continues to counteract me, and the officers who favored his claim refuse my orders.  Others refuse his, and things are in the utmost confusion.
                  Mr Fowler has wrote me repeated insolent Letters, denying the right of any person to act as Judge advocate but himself.  I intend to take no notice of him at present; lest he should alledge, that I had prevented him from prosecuting his charges against me.  But so soon as I can get matters in such a train, as that my Trial may be had, I shall then punish him as he deserves.
                  I am convinced that a more malicious man doth not exist than Mr Fowler, and I am determined so soon as I prudently can, to convince the world of his Malicious intentions against my reputation.  With the most perfect respect & Sincere attachment, I have the Honor to be, your Excellencies most obedt Servt
                  
                     Daniel Brodhead
                  
                  
                     Postcript  I have arrested Col. Gibson, on the 30th Augt.
                     1st  For assuming the cheif Command at this Post contrary to the Articles & discipline of war, thereby exciting & encouraging Mutiny & Sedition amongst a number of Officers in this Department.
                     2nd  For neglect of Duty & disobedience of Orders.
                  
                  
                     D.B.
                  
               